Decree of the Surrogate’s Court of Westchester county affirmed, with costs to respondent payable out of the estate. No opinion. Lazansky, P. J., Kapper, Carswell and Tompkins, JJ., concur; Young, J., dissents, with the following memorandum: It seems to me there is a clear intention shown here that the widow was to have no dower. The lease continues for fifty years. If the widow gets dower as well as the amount specifically given here, she will receive one-half of this rent, $3,750, annually as long as she lives, and the five children $750 each. The testator never intended this and the allowance of dower clearly defeats the scheme of the will. [142 Misc. 502.]